Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on 08/11/22 has been received and entered. Application No. 17/237,587 of which claims 1-20 are pending in the application, all of which are ready for examination by the examiner.  

Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.

Response to Arguments
Applicant’s arguments with respect to 35 USC § 103 rejections of claims 1-20 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilley et al. (U.S. PGPub 2017/0093700; hereinafter “Gilley”) in view of Randle et al. (U.S. PGPub 2006/0248205; hereinafter “Randle”) and further in view of Leaman et al. (U.S. PGPub 2022/0293107; hereinafter “Leaman”).

As per claims 1, 8, and 15, Gilley discloses a method, a non-transitory computer-readable storage medium, and a computer apparatus for validating data on disparate databases based on data stored on a Pick database, the method comprising:
operating a Pick database corresponding to a dealer management system, and a modern database in parallel; (See paras. 44-45, wherein platforms and disparate sources are disclosed are disclosed, also See paras. 76, 114, wherein executing programs simultaneously are disclosed; as taught by Gilley.)
retrieving Pick data from the Pick database, the Pick data comprising a Pick business object; (See Fig. 7J, paras. 44, 134-136, 146-149, wherein retrieving data and resources are disclosed; as taught by Gilley.)
converting the Pick data into an external format, wherein converting the Pick data comprises extracting a plurality of raw data entries, determining identification to be associated with each of the plurality of raw data, and compiling the raw data and the identification into a data table in the external format; (See paras. 21-22, 55, wherein identified entities are disclosed, also See Fig. 7C, paras. 24, 50, 138-140, wherein converting data and raw data disclosed, also See paras. 86, 111-114, wherein external application integration are disclosed; as taught by Gilley.)
converting the Pick data from the external format to a common format by filtering entries in the data table to obtain a filtered data set comprising information associated with the Pick business object and restructuring the filtered data set into the common format; (See Fig. 8, paras. 48-54, 159 and 195, wherein filtering data processes are disclosed, also See Fig. 7C, paras. 24, 50, 138-140, wherein converting data and raw data disclosed; as taught by Gilley.)
retrieving corresponding data from the modern database, the corresponding data comprising a business object; (See para. 43, wherein business models are disclosed, also See Fig. 7J, paras. 44, 134-136, 146-149, wherein retrieving data and resources are disclosed; as taught by Gilley.)
However, Gilley fails to disclose identification tags and converting the corresponding data to the common format; and validating that the corresponding data and the Pick data are consistent, wherein if a data mismatch is determined, the filtered data set restructured into the common format is used as a master copy of the Pick business object to correct the corresponding data stored on the modern database.
On the other hand, Randle teaches identification tags converting the corresponding data to the common format; (See paras. 92-93, 99-100, wherein tagged data, converting legacy systems on to common platforms are disclosed; as taught by Randle.)
and validating that the corresponding data and the Pick data are consistent, wherein if a data mismatch is determined, the filtered data set restructured into the common format is used as a master copy of the Pick business object to correct the corresponding data stored on the modern database. (See paras. 99-100, wherein converting legacy systems on to common platforms are disclosed, also See paras. 131, 169, and 173, wherein validation, payload encryption and network level filtering processes are disclosed; as taught by Randle.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Randle teachings in the Gilley system. Skilled artisan would have been motivated to incorporate a secure virtual network layer and virtual network manager that establishes a comprehensive business reporting and security infrastructure taught by Randle in the Gilley system for receiving data from disparate data sources and making data available.  In addition, both of the references (Gilley and Randle) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data format conversion.  This close relation between both of the references highly suggests an expectation of success. 
However, the combination of Gilley and Randle fails to disclose a modern microservice; comparing the Pick data comprising the Pick business object to the corresponding data comprising the microservice business object, wherein the comparing is business object-type agnostic.
On the other hand, Leaman teaches a modern microservice; (See para. 232, wherein microservices are disclosed; as taught by Leaman.)
comparing the Pick data comprising the Pick business object to the corresponding data comprising the microservice business object, wherein the comparing is business object-type agnostic. (See paras. 108, 406 and 428, wherein comparing data process are disclosed; as taught by Leaman.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Leaman teachings in the combination of Gilley and Randle system. Skilled artisan would have been motivated to incorporate multi-service business platform system having conversation intelligence systems taught by Leaman in the combination of Gilley and Randle system for receiving data from disparate data sources and making data available.  In addition, both of the references (Gilley, Randle, and Leaman) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data format conversion.  This close relation between both of the references highly suggests an expectation of success. 

As per claims 2, 9, and 16, the combination of Gilley, Randle, and Leaman further discloses the common format is JSON and the external format is XML. (See paras. 143, 170, and 183-190, wherein JSON documents and Javascript are disclosed, as taught by Gilley.)

As per claims 3, 10, and 17, the combination of Gilley, Randle, and Leaman further discloses monitoring the Pick database for updates to a plurality of Pick business objects, including the Pick business object. (See paras. 105, 244 and 247, wherein monitoring data and updates are disclosed; as taught by Gilley.)

As per claims 4, 11, and 18, the combination of Gilley, Randle, and Leaman further discloses when an update occurs, a message with a key indicating which Pick business object the update is associated with is generated. (See paras. 105, 244 and 247, wherein monitoring data and updates are disclosed; as taught by Gilley.)

As per claims 5, 12, and 19, the combination of Gilley, Randle, and Leaman further discloses wherein the Pick business object comprises one of a customer business object, an employee business object, a vendor business object, and a financial institution business object. (See Fig. 10A, paras. 240-249, wherein various objects, such as business, customer, employee, vendor and payments are disclosed; as taught by Gilley.)

As per claims 6 and 13, the combination of Gilley, Randle, and Leaman further discloses the Pick database is part of a centralized dealer management system. (See Fig. 2A, paras. 58-63, wherein data services exchange configurations are disclosed; as taught by Gilley.)

As per claims 7 and 14, the combination of Gilley, Randle, and Leaman further discloses wherein the modern database is a modern microservice architecture. (See paras. 27-31, wherein service-oriented architecture is disclosed; as taught by Gilley.)

As per claim 20, the rejection of claim 15 is hereby incorporated by reference, the combination of Gilley, Randle, and Leaman further discloses wherein the Pick database is part of a centralized dealer management system and the modern database is a modern microservice architecture. (See Fig. 2A, paras. 58-63, wherein data services exchange configurations are disclosed, also See paras. 27-31, wherein service-oriented architecture is disclosed; as taught by Gilley.)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153